 212DECISIONSOF NATIONALLABOR RELATIONS BOARDKiewit Puerto Rico,Inc.andSindicato EmpleadosEquipo Pesado,Construction Y Ramas Anexas dePuerto Rico,Inc.,PetitionerCase 24-RC-5143January 8, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn September 11, 1973, the Regional Director forRegion 24 issued a Decision and Direction ofElection in the above-entitled proceeding in which hedirectt:3 an election among a unit of all heavy andlight equipment operators, shop welders, mechanics,and their respective helpers and oilers employed bythe Employer at Patillas, Puerto Rico; but excludingallother employees, guards, and supervisors asdefined in the Act. In his Decision and Direction ofElection the Regional Director rejected the Employ-er's and Intervenor's 1 contract-bar contention on theground that the involved contract was executedpursuant to Section 8(f) of the Act. Thereafter, inaccordancewith Section 102.67 of the NationalLabor Relations Board's Rules and Regulations,Series 8, as amended, the Employer filed a timelyrequest for review of the Regional Director's Deci-sion on the grounds that a substantial question of lawisraised because of the departure from officiallyreported Board precedent.By telegraphic order dated October 17, 1973, theNational Labor Relations Board granted the Em-ployer's request for review and stayed the electionpending decision on review.Pursuant to the provisions of Section 3(b) of theIFederacion de Empleados de Comercio y Ramas Anexas de PuertoRico, Inc2Generally speaking Sec 8(f)of the Actsanctions the execution ofNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect tothe issuesunder review and findsas follows:The Employer is a Delaware corporation engagedin the construction industry within the Common-wealth of Puerto Rico. In early June 1973, theEmployer commenced construction of the PatillasDam Spillway Replacement Project. On June 27,1973,negotiations for a labor agreement werecommenced by the Employer and a representative ofthe Intervenor. After several bargaining sessions, a 3-year agreement was executed on July 12, 1973.The record shows that as of the date of theexecution of this contract the Employer had a workcomplement of 11 employeesfilling8 different jobclassifications, and that as of the date of the hearingherein there were 15 employees in approximately 10classifications.In these circumstances, we find no warrant for theRegionalDirector's conclusion that the involvedcontract was executed pursuant to Section 8(f) of theAct and therefore no bar to the instant petition.2Accordingly, we find, in accordance with establishedBoard policy, that the involved contract, executed ata time when the Employer had a substantial andrepresentativework complement, bars the instantpetition and we shall thereforedismiss it.ORDERIt is hereby ordered thatthe petition herein be, andit herebyis,dismissed.prehirecontractsin the constructionindustry but provides that such acontract does not bar a petition filedpursuantto Sec 9(c) of the Act208 NLRB No. 38